
	
		I
		112th CONGRESS
		2d Session
		H. R. 6439
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2012
			Mrs. Black (for
			 herself, Mr. Michaud,
			 Mr. Ribble,
			 Mr. Bonner,
			 Mr. Herger,
			 Mr. Thompson of Pennsylvania,
			 Mrs. Blackburn,
			 Mr. Duncan of Tennessee, and
			 Mr. Kissell) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  exception to the imposition of the additional estate tax for severance of
		  standing timber harvested consistent with a forest management
		  plan.
	
	
		1.Short titleThis Act may be cited as the
			 Keep the Forest in the Family Estate
			 Tax Act of 2012.
		2.Woodlands subject
			 to management plan
			(a)In
			 generalParagraph (2) of section 2032A(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(F)Exception for
				woodlands subject to management planSubparagraph (E) shall not
				apply to any disposition or severance of standing timber on a qualified
				woodland if the harvest is—
						(i)consistent with a
				written forest management plan developed under the Cooperative Forestry
				Assistance Act of 1978 (16 U.S.C. 2103a), or an equivalent plan approved by the
				State Forester,
						(ii)conducted under
				the guidance of a qualified forestry professional (as determined by the
				Secretary in consultation with the United States Forest Service), or
						(iii)conducted on
				lands certified to a third-party audited forest certification system or similar
				land management protocol, as determined by the Untied States Forest
				Service.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to the
			 disposition or severance of standing timber after the date of the enactment of
			 this Act.
			3.Report on
			 simplifying special use valuation for woodlands
			(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Commissioner of the Internal Revenue Service, in cooperation
			 with the Chief of the U.S. Forest Service, shall submit to the Senate Finance
			 Committee and the House Ways and Means Committees a report on the use of
			 section 2032A of the Internal Revenue Code of 1986 by woodland owners and
			 recommendations to simplify this provision for use by such owners.
			(b)Contents of
			 reportThe report shall include the following elements:
				(1)An analysis of
			 barriers woodland owners may face to using this section including difficulties
			 with meeting material participation requirements and lack of consistent
			 woodland valuation methods.
				(2)Recommendations
			 for simplifying valuation of woodlands and material participation requirements
			 for purposes of Section 2032A of the Internal Revenue Code of 1986.
				4.Increase
			 limitation on aggregate reduction in fair market value
			(a)In
			 generalParagraphs (2) and (3) of section 2032A(a) of the
			 Internal Revenue Code of 1986 are both amended by striking
			 $750,000 each place it appears and inserting
			 $5,000,000.
			(b)Additional
			 modification to inflation adjustmentParagraph (3) of such Code,
			 as amended by subsection (a), is amended—
				(1)by striking
			 1998 and inserting 2012, and
				(2)by striking
			 1997 and inserting 2011.
				(c)Effective
			 dateThe amendment made by subsection (a) shall apply to estates
			 of decedents dying after December 31, 2012.
			
